Title: To James Madison from Samuel F. Conover, 23 April 1813 (Abstract)
From: Conover, Samuel F.
To: Madison, James


23 April 1813, Philadelphia. “In consequence of the Death of the celebrated Doctor Benjamin Rush, the Office of Treasurer in the Mint department necessarily becomes vacant; I therefore take the liberty to offer myself as a candidate for that office; and I hope the testimonial accompanying this, and a reference to Colonel Wm. Jones, Secretary of the Navy of the U. States, will be sufficiently evidential of my ability to fill the office, with honor to myself, and satisfaction to the government.”
